DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/5/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/20/2020 and 9/29/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al (2019/0317458 A1) in view of  Lee et al (20040150867 A1).
 Regarding claim 1, Shrivastava et al discloses (refer to figure 1) a method of changing an optical state of an electrochromic film (106) in an electrochromic device (100) 
Shrivastava et al discloses all of the claimed not explicitly discloses controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment.
However, Lee et al discloses controlling an amount of electric charges injected into and removed from the electrochromic film (paragraph 0003, paragraph 0111, and paragraph 0113).
It would have been obvious to teaching controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment in to the Shrivastava et al in an electrochromic device for the purpose of quality of color change as taught by Lee et al (paragraph 0004).
Regarding claim 2, Shrivastava et al discloses wherein the determining an amount of adjustment to be applied to the color further comprises: determining a difference between the color and a target color of the electrochromic film (paragraph 0116).  
Regarding claim 3, Shrivastava et al discloses wherein the target color is a color of an electrochromic film in another electrochromic device in a same room, house, building, or dwelling (paragraph 0116).  
Regarding claim 4, Shrivastava et al discloses wherein the target color is preset to be a same color for all electrochromic films in other electrochromic devices in a same room, house, building, or dwelling (paragraph 0116).  

Regarding claim 6, combination of Shrivastava et al in view of Lee et al wherein the target color is a color of the electrochromic film when the electrochromic film is in a light state and an undegraded state.  
Regarding claim 8, combination of Shrivastava et al in view of Lee et al wherein the controlling an amount of electric charges injected into and removed from the electrochromic film comprises injecting or removing an amount of electric charges determined to obtain the target color of the electrochromic film.  
Regarding claim 9, combination of Shrivastava et al in view of Lee et al discloses wherein the determining a color of the electrochromic film comprises: determining a transmittance state of the electrochromic film; and determining the color of the electrochromic film based on the determined transmittance state, and based on a relationship between the transmittance state and the color of the electrochromic film.  
Regarding claim 10, combination of Shrivastava et al in view of Lee et al discloses  wherein the determining an amount of adjustment to be applied to the color further comprises: determining the amount of adjustment to be applied to the color based on a rate of change of the color relative to a change in the transmittance state.  
Regarding claim 11, combination of Shrivastava et al in view of Lee et al wherein the controlling an amount of electric charges injected into and removed from the electrochromic film comprises applying an external DC voltage to the electrochromic film (paragraph 0007).  

Regarding claim 13, depends 1, Shrivastava et al discloses all of the claimed not explicitly discloses controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment.
However, Lee et al discloses controlling an amount of electric charges injected into and removed from the electrochromic film (paragraph 0003, paragraph 0111, and paragraph 0113).
It would have been obvious to teaching controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment in to the Shrivastava et al in an electrochromic device for the purpose of quality of color change as taught by Lee et al (paragraph 0004).
Regarding claim 14, depends on claim 1, Shrivastava et al discloses all of the claimed not explicitly discloses controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment.
However, Lee et al discloses controlling an amount of electric charges injected into and removed from the electrochromic film (paragraph 0003, paragraph 0111, and paragraph 0113).
It would have been obvious to teaching controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount 
Regarding claim 15, Shrivastava et al discloses all of the claimed not explicitly discloses controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment.
However, Lee et al discloses controlling an amount of electric charges injected into and removed from the electrochromic film (paragraph 0003, paragraph 0111, and paragraph 0113).
It would have been obvious to teaching controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment in to the Shrivastava et al in an electrochromic device for the purpose of quality of color change as taught by Lee et al (paragraph 0004).
 Regarding claim 15, depends on claim 1, Shrivastava et al discloses all of the claimed not explicitly discloses controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment.
However, Lee et al discloses controlling an amount of electric charges injected into and removed from the electrochromic film (paragraph 0003, paragraph 0111, and paragraph 0113).
It would have been obvious to teaching controlling an amount of electric charges injected into and removed from the electrochromic film based on the determined amount of adjustment in to the Shrivastava et al in an electrochromic device for the purpose of quality of color change as taught by Lee et al (paragraph 0004).

Regarding claim 17, Shrivastava et al discloses (refer to figure 1) A method of changing an optical state of an electrochromic film in an electrochromic device (100) , comprising: detecting a light intensity of external light; and adjusting a level of transmission of the or a change in the detected light intensity (paragraph 0127).  
Shrivastava et al discloses all of the claimed not explicitly discloses electrochromic film based on the detected light intensity
However, Lee et al discloses electrochromic film based on the detected light intensity (figures 6 and 7, intensity of light).
It would have been obvious to teaching electrochromic film based on the detected light intensity in to the Shrivastava et al in an electrochromic device for the purpose of quality of color change as taught by Lee et al (paragraph 0004).
Regarding claim 18, combination of Shrivastava et al in view of Lee et al discloses further comprising: detecting the light intensity simultaneously (figure 6 and 7, Lee intensity of light) with providing a power to the electrochromic device.  
Regarding claim 19, combination of Shrivastava et al in view of Lee et al discloses wherein the detecting a light intensity comprises: determining an amount of current generated during a process of providing the power (figures 6 and 7,  reference Lee intensity of light and power generated) ; and detecting the light intensity based on the determined amount of current generated.  



Allowable Subject Matter
4.      Claim 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.      The following is a statement of reasons for the indication of allowable subject matter:  wherein the determining an amount of adjustment to be applied to the color further comprises: determining whether the difference is greater than a threshold amount; and   in response to determining that the difference is greater than the threshold amount, injecting or removing electric charges into the electrochromic film until the difference is less than the threshold amount and wherein the detecting the light intensity based on the determined amount of current generated comprises detecting the light intensity based on a linear relationship between the light intensity and the amount of current generated.  
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/2021